CAMPBELL, District Judge.
This suit is brought by libellant, to recover damages alleged to have been suffered by the libellant’s vessel, the “Craigsmere”, being forced to go aground, to escape a collision with claimant’s steamship “Lucijana”.
The “Craigsmere” went aground about midway between the Easterly side of the Triborough Bridge and Deep Rocks on the Astoria shore, between 6.20 A.M., and 6.30 A.M. on February 10, 1942.
The time given in each instance, in this opinion, is Eastern War Time, unless otherwise stated.
The steamship “Lucijana”, a single screw steamer 381 feet long, 51 feet 6 inches beam, 27 feet depth, and 4,062 gross tons, left City Island about 5 A. M. on that day, in ballast bound for a pier at Staten Island.
A licensed Hell Gate Pilot was on the bridge, with the Chief Officer, and at times the Master of the vessel, and a seaman, member of the crew, was at the wheel, and there was a lookout forward.
The morning was dark, but clear, and very cold, and the bridge was an open one.
The “Lucijana” was a Jugoslavian vessel, and the language of that country was Serb-Croatian.
There were members of the crew who came from several countries, other than Jugoslavia, and there were a number of other languages spoken by the officers and members of the crew.
The Master, Chief Officer, and the wheelsmen, who were on watch and at the wheel, between 4 A. M. and 8 A. M. on the day in question, spoke English. The orders were given by the Pilot in the English language, and at once repeated by the Chief Officer.
The language of the Chief Officer, and the country of the vessel’s registry, is Serb-Croatian.
The' “Lucijana” left City Island at full speed, and soon thereafter, reduced to half speed.
*728She proceeded down through Hell Gate.
There was a little of what the Pilot described as sound flood tide, but which was described by other witnesses as ebb tide, when she left City Island, and there was still a little ebb tide left when she reached Hell Gate.
The “Lucijana”, after passing others, came down astern of the Tug “Flushing’s” tow of four sand scows, on hawsers made up in two tiers, of two scows each, and, between the Hell Gate Bridge and Triborough Bridge, the “Lucijana” sounded one whistle and passed the “Flushing” and her tow on the “Flushing’s” port side.
The channel is quite wide at that point, and the “Flushing” and her tow were well over on the Wards Island, her starboard side of the channel.
The “Lucijana” continued on through the Triborough Bridge, in about the middle of the channel, and swung around Negro Point, and then on down to an anchorage off Stapleton, Staten Island.
As the “Lucijana” was proceeding down from City Island, the libellant’s steam collier “Craigsmere”, loaded with above 3,585 tons of coal, had left her anchorage, and was bound for Hunt’s Point, her Master, Chief Officer, and man at the wheel, were in the pilot-house, and there was a lookout forward.
The “Craigsmere” was 253 feet long, 43 feet beam, and was drawing about 22 feet forward, and 22 feet 6 inches aft.
The “Craigsmere” was accompanied by the tug “M. & J. Tracy”, which was on the starboard side ot the “Craigsmere” forward, but had no line on her.
When the “Craigsmere”, on her way up from her -anchorage, rounded Hallett’s Point, she did not proceed on a course on a line with the Astoria shore, but by force of the momentum, was carried over toward Negro Point, before she proceeded ahead on a course, which, if continued, would have taken her somewhat to the northwestward of the point where she went aground.
When the “Craigsmere” approached, and' her bow was about three ships lengths from the Triborough Bridge, she first observed the “Lucijana”, and blew a one whistle signal. There is some question which vessel blew the one whistle signal first, but, in any event, a one whistle signal was blown, and accepted.
When the “Craigsmere’s” bow was about two ships lengths from that bridge, and after the one whistle signal had been given, an order to put her wheel to right was given.
When the “Craigsmere” was passing through the Triborough Bridge, and after swinging to right, the order hard left was given, but the “Craigsmere” did not respond, although the order was obeyed by the man at her wheel, but the “Craigsmere” continued on at full speed ahead, and her bow grounded at an angle of about 70 degrees to the shore line.
The “Lucijana” had passed the “Craigsmere” and gone through the “ Triborough Bridge before the “Craigsmere” grounded.
The “Craigsmere” remained aground, until about 6 P. M. that day.
Of course, the facts are not undisputed, but are found on conflicting evidence, after considering all of the evidence, both oral and documentary, and the marking on the various charts in evidence, all of which generally, except the testimony of those on the “Craigsmere”, when carefully analyzed, sustains the findings of fact aforesaid.
There was no collision.
Neither the Pilot, nor any of the officers or members of the crew of the S.S. “Lucijana”, knew at the time of the grounding of, or damage to the “Craigsmere”.
Both Scouten and Jensen, of the Tug “Flushing”, place the “Lucijana” west of the Triborough Bridge, and not abreast of the “Flushing” at the time the “Craigsmere” grounded as contended by the witnesses on the “Craigsmere”.
The “Flushing” and her tow were abreast of the “Craigsmere” when she grounded.
The testimony of Landgren, the Captain of the “Transfer No. 15”, was similar in effect as to the point of passing of the “Lucijana” and the “Craigsmere”, and to the location of the “Flushing” and her tow at the time of the stranding of the “Craigsmere”.
The story told by the libellant’s witnesses was not in entire accord with the allegations of the libel, nor the first report of the Master of the “Craigsmere”.
The course taken by the “Craigsmere”, after she had rounded Hallett’s Point, was not the proper one, as it crossed the channel, instead of coming up along the Astoria side.
The crossing of the channel by the “Craigsmere” was not caused by the “Lucijana”, but by the course taken by the *729“Craigsmere” after rounding Hallett’s Point.
The “Craigsmere” did not hear bend or gate whistle sounded by the “Lucijana”, nor did she observe the “Lucijana” until the “Craigsmere’s” bow was about 3 ships lengths from the westerly side of the Triborough Bridge, and it was after the giving of such signal that the Master of the “Craigsmere” determined to go over to her side of the channel.
There is no evidence of the giving of a bend or gate whistle by the “Craigsmere”.
In the meantime, the “Lucijana” had passed the “Flushing” and her tow and had also passed the “Craigsmere”.
The Master of the “Craigsmere” had ordered the course of only one point right, which shows clearly that he was not trying to avoid a collision with the “Lucijana”, but the wheelsman must have put her hard over to the right, which headed her in sharply toward the shore, this was followed almost immediately by the order hard left, which, if executed, would have caused the “Craigsmere” to swing on a course along the Astoria shore. The wheelsman put his wheel for hard left, but the “Craigsmere” failed to respond to the wheel, and ran aground, head on, at full speed, which she had maintained for two minutes or a little less before stranding.
The manoeuver described by the Master of the “Craigsmere”, as ordered by him, was a proper one, but it was not executed, and it was the failure of the “Craigsmere” to go hard to port, that caused the stranding.
The entries in the bell book of the “Craigsmere”, of the various bells for engine movements at 6.28 A. M. of the day in question, indicate a possibility of error.
The contention of the “Craigsmere” that she was forced by the “Lucijana” to go over so far, in order to escape from a collision, that she grounded, is not sustained, because there was an accompanying tug alongside the “Craigsmere” on her starboard side forward, which dropped back alongside as the “Craigsmere” grounded, and she was sufficiently off shore to permit the tug to remain on her starboard side and assist in keeping the stern of the “Craigsmere” from swinging and grounding.
•I assume that those in charge of the navigation of the “Craigsmere” knew that if she swung to port there was sufficient water for her and the accompanying tug on her starboard side, to prevent them from grounding.
There was no collision and the cases cited by the libellant, relating to collisions, are not in point.
This case is not being decided on any custom; therefore, the cases cited by the libellant, relating to custom, are not in point.
The stranding of the “Craigsmere” was caused wholly and solely by her failure when finally ordered hard left, prior to the stranding, to respond to her wheel, which was moved by the wheelsman in a manner to execute such order.
The “Lucijana” did not crowd the “Craigsmere”, but passed her with sufficient clearance.
The “Craigsmere” was wholly and solely at fault and to blame.
The steamship “Lucijana” was without fault or blame.
A decree may be entered in favor of the “Lucijana” and the claimant, dismissing the libel with costs.
Settle decree on notice.